 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARLTON DWAYNE FIELDS,                                No. 2:21-cv-0548-KJM-EFB P
12                          Plaintiff,
13              v.                                          ORDER
14    CDCR, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On April 7, 2021, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis, and

27   notes that the magistrate judge reached the merits of plaintiff’s application for in forma pauperis

28   status.
                                                            1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed April 7, 2021, are adopted in full;
 3          2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is denied; and
 4          3. And this matter is referred back to the assigned magistrate judge for all further pretrial
 5   proceedings.
 6   DATED: May 27, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
